DETAILED ACTION
1.	Applicant's amendment filed on January 25, 2022 has been entered.  Claims 1-20 are pending.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument
3.	Applicant’s arguments filed January 25, 2022 have been fully considered and are persuasive with the Examiner’s Amendment above.
Allowable Subject Matter
4.	Claims 1-20 are allowed for the reasons argued by Applicants on pages 11-12 of Remarks, filed January 25, 2022.  None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the claimed invention of the present application at or before the date it was effectively filed.
	The prior art of record Jones; Scott A. et al. (US 20090100032 A1) discloses a process and system of defining a user and/or guide profile is disclosed. Information of a user or guide profile may be obtained by designating information to be processed by a search system. Profile data may be obtained from a number of activities which produce information regarding a person who participated in the activities. A process and system is provided for creating profiles which may be used to identify persons who have information related to the profile. A searcher, user or other profile may be created, modified and managed using the process and system.
The prior art of record Chirehdast; Mehran (US 8660943 B1) discloses relationship banking and mobile banking are discussed and presented here. In Section 1, we present Pre-approval, Fulfillment, and Application Process. In Section 2, we present Financial Products for Protection of Consumers. In Section 3, we present Relationship-Based Score. In Section 4, we present Application of Credit Report for a "Binding" Pre-Approval for Lending Products. In Section 5, we present Deposit Slip Purchase. In Section 6, we present Reducing Frauds on Credit Cards. We also discuss the system and 
The prior art of record Gupta; Diwakar et al. (US 9082116 B1) discloses a mobile payment network receives a payment request from a first user operating a first mobile device and identifies recipients of the payment request based at least in part on the proximity of other mobile devices to the first mobile device.
The prior art of record Blight; David C. et al. (US 7561691 B2) discloses a system and method for providing secured access of a mobile device is disclosed herein. Access to data included in the mobile device is permitted when the presence of an authentication device having the proper authentication information is received by the mobile device.
The prior art of record Larsson; Thomas (US 9119140 B2) discloses a method and an identification module SIM of a device in a mobile communication system wherein the SIM provides a first subscriber identity to the device and receives updates for a list of forbidden networks stored in a memory of the identification module. The SIM uses the received updates as a list of available networks for a second subscriber identity and provides the second subscriber identity to the device.
The prior art of record Allison; Rick L. et al. (US 6819932 B2) discloses a signaling message processing and routing node transmits and receives short message service (SMS) data packets via a communications network. The routing node includes an SMS message discrimination module that determines whether an unwanted or spam SMS message is being sent to a receiving or called party. Unwanted SMS messages are discarded and consequently not delivered to their intended recipient. As a result, mobile subscribers and network nodes are shielded from unwanted SMS traffic. The SMS message discrimination module also includes a provisioning interface that allows end users and network operators to control SMS message discrimination criteria.
The prior art of record Crawford; Jordan Kirk (US 20110302182 A1) discloses a mechanism for collecting and analyzing user information available on a mobile computing device is described. Information is retrieved from different components of the mobile computing device and analyzed for relationships therein. Metrics and rules are 
The prior art of record ASHRAFI; SOLYMAN (US 20120233103 A1) discloses a system for controlling applications of a wireless mobile device includes a server for receiving data related to an adaptive user profile and for controlling operations of applications within the wireless mobile device. An adaptive neural/fuzzy logic control application implemented within the network server generates the adaptive user profile responsive to the received data. The adaptive user profile controls operations of the applications within the wireless mobile device and changes in real time responsive to the received data.
The prior art of record Maitland; Jill (US 8655381 B2) discloses systems, methods, apparatus, computer program code, and means for receiving a search request from a user operating a wireless device, determining at least one of a location and a desired search location of the user, determining a search response based on a user profile and the at least one of a location and a desired search location, and transmitting a response to the wireless device. In some embodiments, the response includes at least one of an offer and a display sequence selected based at least in part on the user profile.
The prior art of record Lee; Jonathan et al. (US 8725180 B2) discloses a user profile is used to assist a user in identifying events of interest and to provide context to users regarding events that matches user preferences. The user profile may be based on behaviors exhibited on a mobile device, on input by the user or on data on the mobile device. The user profile is analyzed to provide notification of events of interest to the user based upon the analysis of the user profile. The user profile may include anything that contributes to a state on the device.
Based on the teaching of the above prior arts of record, although they are teaching similar subject matter, these prior arts of record Jones; Scott A. et al. (US 20090100032 A1), Chirehdast; Mehran (US 8660943 B1), Gupta; Diwakar et al. (US 9082116 B1), Blight; David C. et al. (US 7561691 B2), Larsson; Thomas (US 9119140 B2), Allison; Rick L. et al. (US 6819932 B2), Crawford; Jordan Kirk (US 20110302182 A1), ASHRAFI; SOLYMAN (US 20120233103 A1), Maitland; Jill (US 8655381 B2), and Lee; Jonathan et al. (US 8725180 B2), do not disclose these specific limitations of a social intelligence module implemented by one or more hardware processors and configured to: collect user application information from one or more in-house applications associated with the mobile device ID associated with the account ID; and generate a user profile based on the user application information collected from the one or more in-house applications; and an authentication module implemented by the one or more hardware processors and configured to: receive the mobile device user information, the mobile device ID and the IMSI from the MDA; compare the mobile device user information, the mobile device ID and the IMSI received from the MDA with the user information, the mobile device ID, and the IMSI stored with the account ID; if the mobile device user information, the mobile device ID and 5 the IMSI received from the MDA matches the user information, the mobile device ID and the IMSI stored with the account ID, authenticate the mobile device and allow access to the account, if one or more of the mobile device ID and the IMSI received from the MDA do not match the mobile device ID and the IMSI stored with the account ID: calculate a profile match confidence between the mobile device user profile and the user profile based on the user application information collected from the one or more in-house applications; if the profile match confidence is above a profile match confidence threshold, authenticate the mobile device to allow access to the account using the mobile device ID and the IMSI received from the MDA; if the profile match confidence is below the profile match confidence threshold, deny access to the account by the mobile device or prompt the mobile device user to provide additional verification (emphasis added), as set forth in claim 1.
These prior arts of record Jones; Scott A. et al. (US 20090100032 A1), Chirehdast; Mehran (US 8660943 B1), Gupta; Diwakar et al. (US 9082116 B1), Blight; David C. et al. (US 7561691 B2), Larsson; Thomas (US 9119140 B2), Allison; Rick L. et al. (US 6819932 B2), Crawford; Jordan Kirk (US 20110302182 A1), ASHRAFI; SOLYMAN (US 20120233103 A1), Maitland; Jill (US 8655381 B2), and Lee; Jonathan et al. (US 8725180 B2), also do not disclose these specific limitations of retrieve a mobile device identification (ID) and an International Mobile Subscriber Identity (MSI) from the mobile device; and a social intelligence interceptor configured to: receive the mobile device user information, the mobile device ID and the IMSI from the MDA; collect, from one or more third-party applications, mobile device user application information comprising one or more of mobile device user application profile information and mobile device user application usage information; and generate a mobile device user profile based on one or more of the mobile device user application profile information and the mobile device user application usage information (emphasis added), as set forth in claim 9.
These prior arts of record Jones; Scott A. et al. (US 20090100032 A1), Chirehdast; Mehran (US 8660943 B1), Gupta; Diwakar et al. (US 9082116 B1), Blight; David C. et al. (US 7561691 B2), Larsson; Thomas (US 9119140 B2), Allison; Rick L. et al. (US 6819932 B2), Crawford; Jordan Kirk (US 20110302182 A1), ASHRAFI; SOLYMAN (US 20120233103 A1), Maitland; Jill (US 8655381 B2), and Lee; Jonathan et al. (US 8725180 B2), also do not disclose these specific limitations of wherein if the mobile device user information, the mobile device ID and the IMSI received from the MDA match the user information, the mobile device ID and the IMSI associated with the account ID: authenticate the mobile device to allow access to the account; communicate with a social intelligence module implemented by the one or more hardware processors and configured to: send a service call to one or more in-house applications stored on the mobile device; collect user application information from the one or more in-house applications; and generate a user profile based on the one or more in-house applications and the one or more third-party applications; and wherein if one or more of the mobile device ID and the IMSI received from the MDA do not match the mobile device ID and the IMSI associated with the account ID: collect mobile device user application information associated with the one or more third-party applications; and generate a mobile device user profile based on the mobile device user application information; calculate a profile match confidence between the mobile device user profile and a user profile for a user associated with the account ID; if the profile match confidence is above a profile match confidence threshold, authenticate the mobile device to allow access to the account using the mobile device ID and the IMSI received from the MDA; if the profile match confidence is below the profile match confidence threshold, deny access to the account or send an instruction to the MDA to prompt the mobile device user to provide additional verification (emphasis added), as set forth in claim 13.

Conclusion  
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHNGA B TRUONG whose telephone number is 571-272-3858. 
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The central fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.



/THANHNGA B TRUONG/Primary Examiner, Art Unit 2498                                                                                                                                                                                                        February 11, 2022